MEMORANDUM OPINION
                                          No. 04-11-00602-CV

                                            Mark VANHAM,
                                               Appellant

                                                    v.

Jay HARPOLE, Don Laffere, EEW Fund, L.P., Ken Whitten, Swinney Family Partnership, LP,
                               and Ted Swinney,
                                   Appellees

                      From the 38th Judicial District Court, Uvalde County, Texas
                                 Trial Court No. 2008-10-26670-CV
                             Honorable Stephen B. Ables, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 8, 2012

JOINT MOTION TO SET ASIDE AND REMAND GRANTED; SET ASIDE AND
REMANDED

           The parties have filed a joint motion stating they have fully resolved and settled all issues

in dispute. The parties ask that we set aside the trial court’s judgment without regard to the

merits and remand the cause to the trial court for rendition of judgment in accordance with the

settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(B). The parties have agreed that each party

will bear its own costs.
                                                                                     04-11-00602-CV


       We grant the motion. The judgment of the trial court is set aside without regard to the

merits and the case is remanded to the trial court for rendition of judgment in accordance with

the parties’ agreements. The costs of this appeal shall be borne by the party that incurred them.



                                                             PER CURIAM




                                                -2-